Title: From George Washington to Samuel Huntington, 29 September 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters [West Point] Sepr 29th 1779
        
        Inclosed your Excellency will be pleased to receive a letter from the Baron De Frey of Pulaskis Regiment soliciting a furlough for France. He will explain his situation and motives and Congress will judge of the propriety of a compliance. I have the honor to be Most respectfully Your Excellency’s Obedient servant
        
          Go: Washington
        
      